Citation Nr: 1625145	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 2005, for service connection for depressive disorder.

2.  Entitlement to an initial disability rating higher than 30 percent for depressive disorder.

3.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus, type II.

4.  Entitlement to a compensable evaluation, prior to February 7, 2014, and in excess of 30 percent disabling, thereafter, for diabetic nephropathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 25, 2011.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and October 2010 rating decisions by the San Juan, Puerto Rico Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In April 2013, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for depressive disorder and remanded the claim for a higher initial evaluation for depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated the Board's decision with regard to effective date and remanded for further consideration.

The development ordered by the Board in April 2013 was completed and the claim for a higher evaluation for depressive disorder was readjudicated in a Supplemental Statement of the Case dated in October 2013.

In February 2014 the Veteran perfected an appeal of the evaluation of his service-connected diabetes mellitus, type II, with a Substantive Appeal on a VA Form 9.

In a December 2014 rating decision, the RO granted the Veteran service connection for diabetic nephropathy and assigned an evaluation of 30 percent disabling, effective February 7, 2014.  The RO explained that the diabetic nephropathy was related to his diabetes mellitus, type II.  

The Veteran did not file any document with VA expressing disagreement with the December 2014 decision.  However, the nephropathy is a manifestation of the Veteran's service-connected diabetes mellitus, type II, disability.  When the Veteran disagreed with the amount of compensation awarded for the diabetes mellitus disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected diabetes mellitus disability.  See AB v Brown, 6 Vet App 35 1993.  When the Veteran appealed the rating assigned for diabetes mellitus, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for nephropathy in the December 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the April 2006 rating decision.  Thus, the issues before the Board include entitlement to a compensable evaluation, prior to February 7, 2014, and in excess of 30 percent disabling, thereafter, for diabetic nephropathy.   

In a January 2012 rating decision the RO granted entitlement to TDIU, effective January 25, 2011, based upon a separate claim for TDIU.  However, during the pendency of the appeal for a higher evaluation for depressive disorder, in June 2009 the Veteran filed a claim for TDIU.  The question of unemployability due to the disability for which the pending increased rating was sought was part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the grant of TDIU, effective January 25, 2011, does not represent a complete grant of the benefit sought, the issue has been added above.

The issues of increased ratings for depressive disorder, diabetes mellitus and diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed his claim for anxiety neurosis on November 15, 1971.

2.  The Veteran was diagnosed with anxiety neurosis in February 1972.

3.  The RO denied the claim for anxiety neurosis in a June 1972 rating decision.

4.  The Veteran filed a timely Notice of Disagreement with the June 1972 rating decision.

5.  The presumption of regularity with regard to whether the Veteran received the Statement of the Case has been rebutted by clear evidence that multiple addresses were being used by VA to mail the Veteran communications.  Thus, the June 1972 rating decision did not become final.

6.  The Veteran was granted service connection for diabetes mellitus, effective February 8, 2001.

7.  In April 2006 the Veteran was granted entitlement to service connection for depressive disorder as secondary to service-connected disabilities, effective December 9. 2005.

8.  Entitlement to service connection for depressive disorder first arose on March 11, 2002.

9.  The Veteran's service-connected disabilities meet the schedular criteria for award of a TDIU and preclude substantially gainful employment beginning May 16, 2009.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 2002, and no earlier, for the grant of service connection for depressive disorder, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an award of TDIU have been met effective May 16, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Effective Date

The Veteran is seeking an effective date earlier than December 9, 2005, for service connection for depressive disorder.  

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is received within one year from the date of separation from service, the date of separation will be the date of the award.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

On November 15, 1971, the RO received the Veteran's initial claim for compensation for service-connected disability.  In a February 1972 psychiatric examination the examiner provided a diagnosis of anxiety neurosis.  Thereafter, in a June 1972 rating decision, the RO denied service connection for a leg condition and for a mental disorder including anxiety neurosis.

In July 1972 the Veteran filed a Notice of Disagreement (NOD) with the June 1972 rating decision.  In December 1972 the RO issued a statement of the case (SOC) on the issue of "[s]ervice connection for nervous and pain in the legs conditions."  After the Veteran initiates an appeal of a VA rating decision by submitting an NOD, and VA issues an SOC, the Veteran must perfect the appeal by filing a substantive appeal.  See 38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.116 (1972).  The substantive appeal must be received within 60 days after the RO mails the SOC, or within one year after the RO mails the rating decision that the claimant is appealing, or else the rating decision is final.  38 C.F.R. §§ 19.118 (1972).  The Veteran did not submit a substantive appeal regarding the issues denied in the June 1972 rating decision.  

In January 1997 the Veteran submitted a claim for service connection for disabilities including posttraumatic stress disorder (PTSD).  In a July 1997 rating decision the RO denied service connection for PTSD finding that there was no confirmed diagnosis of PTSD.  The Veteran did not appeal the decision and, therefore, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.1103 (1997).  

In a statement dated in September 2005 the Veteran's private provider reported that he treated the Veteran from March 11, 2002, to the present and that the Veteran, relevantly, had a diagnosis of depressive disorder.

On December 9, 2005, the RO stamped as received the Veteran's claim for service connection for depression due to his service-connected condition.  Thereafter, in an April 2006 rating decision the RO granted service connection for depressive disorder as secondary to his service-connected disabilities and assigned an effective date of December 9, 2005.

In a January 2007 VA treatment note the Veteran agreed that generalized anxiety had permeated his life since the military.  The provider noted that depressive symptoms are also apparent particularly in relation to his concerns with physical and mental changes he has experienced.

In a February 2007 rating decision the RO denied service connection for claimed neurological changes secondary to medications used to treat service-connected disabilities.  In March 2007 the Veteran filed an NOD with the February 2007 rating decision.  In the same communication the Veteran also wrote, "Consider the anxiety neurosis as a clear and unmistakable error as well as the effective date.  Please reevaluate."  In July 2007 the RO issued a letter indicating that the RO was working on the Veteran's claim for service connection for anxiety neurosis.

In July 2007 the Veteran wrote that in February 2007 a VA clinician found that he had generalized anxiety disorder and major depressive disorder.  The Veteran noted that the diagnoses were consistent with anxiety neurosis, for which the RO denied service connection in the June 1972 rating decision.  The Veteran stated, "It is important to mention that I never received any [Supplemental Statement of the Case] of such rating decision.  Please take the appropriate action on that matter and consider it a clear and unmistakable error including as a [consequence] an early effective date." 

At the VA medical examination in December 2007 the Veteran was noted to report that he had treatment since 1972 for six months until 2005 when he restarted at the VA.

In August 2007 the RO sent the Veteran a letter indicating that the RO was working on his claim for anxiety neurosis secondary to his service-connected depressive disorder and on his claim of clear and unmistakable error in VA's rating decision of June 1972.

In October 2007 the RO issued an SOC on the issues of a higher initial rating for depressive disorder and an effective date earlier than December 9, 2005, for service connection for depressive disorder.

In a November 2007 rating decision the RO denied reopening of a previously denied claim for service connection for anxiety neurosis.  The RO found that evidence received since the previous denial was not new and material.

Later in November 2007 the Veteran informed the RO that he already had a claim pending for a higher rating for a psychiatric disorder.  The Veteran stated that the evidence previously submitted was for the claim for a higher rating.  The Veteran asked the RO to disregard his claim for service connection for anxiety neurosis.

In a November 2009 VA treatment note the Veteran reported that he had some anxiety disorder since 1970 but that he had no follow-up care from then until he came back in 2006. 

In an August 2013 decision, the Board found that Veteran had withdrawn his claim of clear and unmistakable error (CUE) in the June 1972 rating decision before the RO took action.  The Board further found that as there has been no rating decision regarding CUE, there was no CUE claim before the Board.  

In the Veteran's January 2015 brief before the Court, the Veteran argued discrepancies in the mailing of the 1972 SOC and argues that he did not receive it.

In the August 2015 Memorandum Decision, the Court concluded that the appellant did not demonstrate prejudice in the Board's potentially erroneous finding that the Veteran withdrew his CUE claim before the RO acted upon it.  The Court noted that even if the Board found that the November 2007 letter did not withdraw his request for revision based on CUE, the proper remedy would merely have been referral, not remand.  Thereafter, the Court stated that if the appellant does not want to delay adjudication of his motion for CUE, he should bring the matter to the attention of the RO.  Subsequent to the August 2015 Memorandum Decision, to date, a claim of CUE has not been initiated with the RO.  Thus, a claim of CUE is not before the Board.

In reviewing the pertinent procedural history regarding the effective date, the Court identified that the Veteran listed his address as "Urb. Villa Las Vegas B-2, Canovanas, PR 00629" on his claim for benefits in November 1971.  Thereafter, the notification of the July 1972 rating decision was mailed to "B-2 Villa Las Vegas, Canovanos PR, 00629."  The Court reports that on the NOD the Veteran listed his address as "Jardinez Canovanas, C-2 Calle Pepita Albandoz, Canovanas [PR]."  

The Court further noted that in August 1972 and October 1972, VA mailed letters concerning the Veteran's educational allowance to "Urb Villa Las Vegas, B 2, Canovanas PR 00629."  In December 1972, the Court indicated that the RO mailed a SOC to "Calle Pepita Albandez, C-2, Jardines Canóvanas, Canóvanas [PR] 00629."  The Court found that VA continued to send correspondence concerning the Veteran's educational allowance to his "Urb Villa Las Vegas, B 2, Canovanas PR 00629."  The Court further found that VA used that address for correspondence concerning indebtedness.  The Court vacated and remanded the decision regarding earlier effective date, finding that the Board did not mention any of the mailing discrepancies identified by the Veteran.

The Veteran's initial claim for service connection, dated November 15, 1971, was denied in June 1972 and the Veteran completed a timely NOD.  The Veteran argues that he never received the subsequently issued December 1972 SOC.  He argues that the SOC was not properly mailed to his last address of record.

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id. at 135; see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice" of the Board decision); Boyd v. McDonald, 27 Vet. App. 63 (2014). 

Here, the RO mailed the SOC to the address identified by the Veteran on his NOD.  However, it is unclear from the record whether this was the last address identified by the Veteran.  Although the Veteran identified a new address on his NOD, after the mailing of the SOC, the RO continued to send mail to the Veteran at the prior address.  Review of the record reveals that the only document sent to the address identified on the NOD was the SOC.  As two different addresses were being used by VA to communicate with the Veteran, the appellant has submitted clear evidence that the VA's regular mailing practice were not regular or were not being followed, and has rebutted the presumption of regularity.  Although there is indication in the claims file that the Veteran was mailed the SOC in December 1972 and no indication that the communications from VA were returned as undeliverable, the Veteran has reported that he did not receive the SOC.  Absent any evidence of actual receipt of the SOC, the June 1972 rating decision did not become final.  Therefore, the date of claim is November 15, 1971.

As early as Februray 1972 the Veteran was noted to be diagnosed with anxiety neurosis.  Thereafter, in a statement from a private provider, dated in September 2005, it was reported that the Veteran had been treated by the provider since March 11, 2002, for a variety of diagnoses, including depressive disorder.  The Veteran complained of a psychiatric disability in a treatment note dated in April 2005.  In this note the Veteran was diagnosed with rule out mood disorder secondary to declining health, sexual dysfunction.  Thereafter, in August 2005 the Veteran was prescribed antidepressants for depressive symptoms.  Then in an October 2005 VA treatment note the Veteran was diagnosed with depressive disorder.

At the time of the March 2006 examination, which found the Veteran's depressive disorder was due to his service-connected disabilities, the Veteran was in receipt of service connected benefits for diabetes mellitus, effective February 8, 2001, peripheral neuropathy of the left and right lower extremities, effective March 14, 2002, and erectile dysfunction, effective August 27, 2004.  In a December 2007 VA examination report the Veteran was noted to report treatment for a psychiatric disorder since 1972.

As discussed above, the Veteran's claim for service connection has remained open since November 1971.  As the Veteran was diagnosed with anxiety neurosis in February 1972, he has had a diagnosis of a psychiatric disability since that time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.").  However, it was not until March 11, 2002, that the Veteran has been noted to receive treatment for depressive disorder.  The Veteran reports that he did not seek follow up treatment for his psychiatric disability until 2005.  The Veteran was granted service connection for a psychiatric disability, identified as depressive disorder as secondary to his service-connected disabilities, in the April 2006 rating decision currently on appeal.  Thus, it is not until March 11, 2002, that entitlement to service connection for depressive disorder arose, as this is the earliest date that the Veteran was noted to be treated for depressive disorder and was in receipt of service connected disability benefits for diabetes mellitus.  Thus, an effective date of March 11, 2002, and no earlier, for entitlement to service connection for a depressive disorder as secondary to service connected disabilities, is granted. 

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) .

Entitlement to TDIU has been granted, effective January 25, 2011.  Without taking into account the effect of the Board's current decision to award an effective date of March 2002 for the grant of service connection for depressive disorder and the remand of a claim for increased rating for that disability, the Veteran met the schedular criteria for assignment of a TDIU beginning December 9, 2005.  See 38 C.F.R. § 4.16(a), 4.25.

As of that date he was in receipt of service-connected benefits for myositis (claimed as a lower back condition), evaluated at 10 percent; depressive disorder associated with diabetes mellitus, evaluated at 30 percent; diabetes mellitus, type II, evaluated at 20 percent; peripheral neuropathy of the right lower extremity, evaluated at 10 percent; peripheral neuropathy of the left lower extremity, evaluated at 10 percent; carpal tunnel syndrome of the left upper extremity peripheral neuropathy associated with diabetes mellitus, type II, evaluated at 10 percent; and carpal tunnel syndrome of the right upper extremity peripheral neuropathy associated with diabetes mellitus, type II, evaluated at 10 percent.  

The employment questionnaire submitted by the Veteran reveals that the Veteran retired due to health reasons on May 15, 2009.  The Veteran's spouse has reported in July 2010 that the Veteran's psychiatric symptoms prevented him from continuing to work as they impacted his performance at work.  

The Veteran was afforded a VA medical examination in December 2009.  The Veteran was noted to have a bachelor's degree in business administration.  He reported that he retired in May from his job as a salesman in order to receive Social Security benefits corresponding to his age.  The examiner stated that there is reduced reliability and productivity due to mental disorder symptoms.  The Veteran reported that he was making mistakes at work due to his lack of concentration, retention, and forgetfulness.  The examiner reported that according to the results of the latest neuropsychological tests, these difficulties are mostly in areas of concentration and are considered to be caused or exacerbated by emotional symptoms.  The examiner stated that given that fact and also the fact that the Veteran has assumed a patient role in relation to his mental condition, it would be very difficult to place the Veteran in an occupation where complex tasks are required and where he would be pressured to perform, like the job he used to have as a salesman.  The examiner continued to state that in this time and age, given the competitiveness in private industry, finding a job where his responsibilities are simple and few, would be extremely difficult, therefore limiting his occupational opportunities.  

The letter from SSA indicates that the Veteran was awarded disability benefits beginning in November 2009.  The date of the onset of the disability was noted to be May 15, 2009.

In March 2011 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran was retired due to medical problems, specifically lumbar pain and neuropathies.  The examiner noted that the lumbar strain/myositis would have an impact on the Veterans usual occupation by causing increased absenteeism.  The condition caused decreased mobility, problems with lifting and carrying, decreased strength, lower extremity pain, and pain.  The Veteran was unable to lift objects from the floor, stand for more than 20 minutes, drive, and bend forward.    

Based upon the evidence, the Veteran's service connected disabilities render him unemployable from May 16, 2009.  Although he met the schedular criteria for assignment of TDIU prior to that date (from at least December 9, 2005), the Veteran was substantially gainfully employed until May 16, 2009.  Since his retirement due to health reasons, the evidence of record reveals that he would not be able to obtain and maintain substantial gainful employment.  As such, entitlement to award of a TDIU beginning May 16, 2009, is granted.


ORDER

Entitlement to an effective date of March 11, 2002, and no earlier, for service connection for depressive disorder, is granted.

TDIU is granted for the period beginning May 16, 2009.

REMAND

The Veteran was most recently afforded a VA medical examination with regard to his claim for a higher evaluation for his depressive disorder in September 2013.  Subsequent to the examination, the Veteran, in a statement dated in October 2013, reported that his disability is more disabling than the examiner explains.  He indicates that he had an increase in his Galantamine and a new prescription of Prazosin.  In addition, a VA treatment note dated in March 2014 indicates that the Veteran reported that he tried to kill himself a year prior with a medication overdose.  There is no indication of this in the September 2013 examination report.  In October 2014 the Veteran reported that he was more isolated lately and it was noted that the Veteran had severe major depression.  As the evidence indicates that the Veteran's depressive disorder may have become more severe since the prior examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Review of the claims file reveals that additional VA treatment records that discuss the Veteran's diabetes mellitus and kidneys were associated with the claims file prior to certification to the Board and receipt by the Board of the issue of entitlement to a higher evaluation for diabetes mellitus.  A waiver form entitled "Additional Evidence Response Form For Cases With A VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013" was received in December 2015 indicating that the Veteran desired to waive his right to have his case remanded for AOJ review of the additional evidence.  However, the Board finds that the issues of increased ratings for diabetes mellitus and diabetic nephropathy must be remanded for the evidence to be reviewed by the AOJ in the first instance as the Substantive Appeal regarding this issue postdates February 2, 2013.  In addition, evidence received by VA prior to transfer of the claims file to the Board, as here, must be considered in the first instance by the AOJ.  38 C.F.R. § 19.37(a).  As such, the claims of entitlement to higher evaluations for diabetes mellitus and diabetic nephropathy are remanded for consideration of the additional evidence associated with the claims file.

The claims file reveals VA treatment records dated to December 2014.  The Veteran receives consistent treatment from VA.  As such, on remand, attempts must be made to obtain additional VA treatment records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected depressive disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the depressive disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


